DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2021 has been entered.  
In response to Final Communications received 3/15/2021, Applicant, on 6/8/2021, did not amend any Claims.  Claims 1-5, 8-12, and 15-19 are pending, are considered in this application, and have been rejected below.   

Final Rejection
The rejection for this has gone final for the following reasons:
1) This is an RCE of Application 15/371,236.
2) All Claims are identical as the Claims of 2/8/2021, which were rejected in the Final Communications of 3/15/2021. 
3) All claims would have been properly finally rejected “on the grounds and art of record” and there are no new rejections in this Office Action, with the 101 being updated as per current guidance. 

Response to Arguments
Arguments regarding 35 USC §101 Alice – Applicant asserts that the claimed subject matter is eligible under 101 because there is a specific computing algorithm that works in a computerized system transferring data between computing devices of the passenger and driver, the claim as a whole are (1) directed to an improvement in computer-implemented technologies and provides a specific solution 
	Therefore the arguments are non-persuasive, and the rejection of the claims and their dependents are maintained under 35 USC 101.
Arguments regarding 35 USC §103 – Applicant argues that Hummel teaches a different way of ride sharing by pointing to Fig. 2 and [0075], and that it does not teach a notification step by pointing 

Therefore, Applicant’s argument is considered non-persuasive, the combination of Hummel and Sweeny teaches the amended limitations of the claims, and the claims and their dependents are rejected under 35 U.S.C. 103.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to the limitations of receiving a ride request from a passenger, the ride request comprising a fare set by the passenger (Collecting information; a Mental Process); b. transmitting the ride request to a ride requests feed of a driver (Sending information; a Mental Process); c. selecting the driver in response to the ride request from the passenger with the specified fare by receiving driver requests for an order, determining a driver device location, determining a driver rating, wherein the driver selection is based on the determined driver device location and the determined driver rating (Analyzing the information; a Mental Process); and d. providing the driver selection results to the passenger, the driver, and for notifying other drivers about the driver selection result and that the other drivers have not been selected (Transmitting the information; a Mental Process, which under their 
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The computerized system, processor, driver feed, and memory in the above steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components.  Even if taken as an additional element, the receiving, transmitting, and providing (transmitting) steps are insignificant extra-solution activity as this is receiving, storing, and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  

“[0029]    As described herein, a "passenger" or a "user" refers to individuals that are requesting or ordering an on-demand service. Also as described herein, a "driver" refer to individuals or entities that can provide the requested service. As an example, a user can request an on-demand service (e.g., Taxi service) using the system, and a service provider can communicate with the system and/or the user to arrange to perform the service. In addition, as described herein, "user devices", "passenger devices" and "driver devices" refer to computing devices that can correspond to cellular or smartphones, personal digital assistants (PDAs), tablet devices, etc., that can provide network connectivity and processing resources for enabling a user to communicate with a system over a network. A computing device can operate an application for requesting a ride. The application can provide user interface features that provide a user of the application with information for enabling the user to specify a fare.”	
	
	Which shows that this is a generic computer system utilizing a generic computer (smartphones), as per specification above, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not requiring further analysis under Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving and transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered an additional element, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the devices, nor the receiving or transmissions steps as above, are anything other than a generic, and the MPEP Section 
	Independent Claims 8 and 15 also contains the identified abstract ideas, with the additional elements of a mobile computing device and a display, which are generic computer components and software, and thus not significantly more for the same reasons and rationale as above.
	Claims 2-5, 9-12, and 16-19 contain the identified abstract ideas, further narrowing them, with no additional elements to be considered under prong 2 or Alice part 2B, and thus not practically integrated nor significantly more for the same reasons and rationale as above.  
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 8645193


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hummel (U.S. Publication No. 2017/0200321) in view of Sweeney (U.S. Publication No. 2015/0161564).

Regarding Claims 1, 8, and 15, Hummel teaches a computer-implemented method for requesting a ride with a specified fare set by a passenger (as in Fig. 2), the method being performed in connection with a computerized system comprising at least a processor and a memory ([0009-11] system and method which uses one or more processors and memory devices), the method comprising:
a. receiving in the computerized system a ride request from a passenger, the ride request comprising a fare set by the passenger (Fig. 7 receive a request from a passenger in the computer system using a mobile computer device as the driver devices of Fig. 1, the request comprises a fare as in Fig. 2); 
b. transmitting the ride request to a ride requests feed of a driver’s device (the request is sent to the feed of a driver, as in Fig. 3 where the driver can then accept or reject on their device); 
c. selecting the driver in response to the ride request from the passenger with the specified fare 
by receiving driver acceptance of an order ([0115] candidate drivers are identified/selected in response to ride request from the passenger with a specified fare as in Fig 2, and further uses factors such as ratings, cost, detour, max bid, etc.), 

determining a driver rating, wherein the driver selection is based on the determined driver device location and the determined driver rating ([0115] candidate drivers are identified/selected in response to ride request from the passenger with a specified fare as in Fig 2, and further uses factors such as ratings, cost, detour, max bid, etc.); and 
Hummel teaches providing the driver selection results to the mobile computer device of the passenger, to the driver’s device ([107] when the driver accepts the passenger is sent a notification of confirmed ride on their mobile device, and the system coordinates the passenger and matched driver (results) to the passenger and the driver devices a in Fig. 1), and the driver feed notifying other drivers ([0169] the ride share platform/driver feed shares the selection results with drivers until one accepts), and that the other drivers have not been selected ([0169] information that the acceptance has not been received by the driver (not selected), then the next driver is asked until there is accepted, thus there is information about other drivers which have not been selected.  In the same example, there may be multiple candidate drivers, and if the 1st one shown the results accepts, then the other selected candidate drivers become information that the other drivers have not been selected).
Although Hummel teaches acceptance of an order as above it does not explicitly state receiving driver requests for an order.
Sweeney teaches [0042] output at a group level of multiple transport requests for drivers, and this goes [0094] until acceptance of the ride share, and this is sent to multiple drivers, and further teaches notifications at many different points in the process such as in [0061] and in [0137] where there is a notification of any user (driver or rider) on the system.
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the ride sharing with acceptance of Hummel with the ride sharing acceptance system with 
Examiner notes that Hummel teaches a mobile computing device ([0009] mobile computing devices) and display ([0073] display presenting a user interface).
Regarding Claims 2, 9, and 16, Hummel teaches wherein the ride request from the passenger is received using a graphical user interface generated ([0011] user interface) on a mobile computing device of the passenger ([0014] and Fig. 2 user interface on a mobile phone/computing device).
Regarding Claims 3, 10, and 17, Hummel teaches wherein the ride request from the passenger comprises destination information (Fig. 2 request from passenger comprises a origin/destination).
Regarding Claims 4, 11, and 18, Although Hummel teaches wherein the ride request from the passenger comprises location information, it does not explicitly state information on two or more destinations.
Sweeney teaches information on two or more destinations as in [0065] where information on two destination locations are used in coordination of the drivers for ridesharing.
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the references for the same reasons and rationale as in Claim 1 above.
Regarding Claims 5, 12, and 19, Hummel teaches wherein the ride request from the passenger comprises one or more options requested by the passenger (Fig. 2 shows a Max bid, which is an option, and a pickup window, which shows two more options such as earliest time of window and latest time of window.)
Examiner notes Sweeney also teaches multiple user and driver preferences as in [0059] which are options.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170200321 A1
Hummel; Patrick et al.
Reputation Systems in Ride Share Platforms
US 20150161564 A1
Sweeney; Matthew et al.
SYSTEM AND METHOD FOR OPTIMIZING SELECTION OF DRIVERS FOR TRANSPORT REQUESTS
US 20140279172 A1
Walker; Jay S. et al.
Conditional Purchase Offer Management System
US 20130304524 A1
Cizaire; Claire
SYSTEM AND METHOD FOR JOINTLY OPTIMIZING PRICING AND SEAT ALLOCATION
US 20050165683 A1
Taylor, Acquenetta
System and method for using a universal payment card for transportation vehicles for hire
US 20150161554 A1
Sweeney; Matthew et al.
INTELLIGENT DISPATCH SYSTEM FOR SELECTING SERVICE PROVIDERS
US 20110059693 A1
O'Sullivan; Sean
Shared transport system and service network
US 20080195428 A1
O'Sullivan; Sean
Shared transport system and service network
US 20150254581 A1
Brahme; Amol
RIDESHARE SYSTEM AND METHOD TO FACILITATE INSTANT CARPOOLING
US 20170059347 A1
Flier; Holger-Frederik Robert et al.
Determining Improved Pick-Up Locations
US 20170148229 A1
Marco; Talmon et al.
SYSTEM FOR DIRECTING A TRANSPORATION REQUEST TO A DRIVER WITH AN INACTIVE STATUS BASED ON EXCEPTION CRITERIA
US 20160364823 A1
Cao; Raymond
SYSTEMS AND METHODS FOR ON-DEMAND TRANSPORTATION
US 20160364679 A1
Cao; Raymond
SYSTEMS AND METHODS FOR ON-DEMAND TRANSPORTATION
US 20160042303 A1
Medina; Mario A. et al.
DISPATCH SYSTEM AND METHOD OF DISPATCHING VEHICLES
US 20160034845 A1
Hiyama; Hiroki et al.
ARRANGING A TRANSPORT SERVICE FOR MULTIPLE USERS
US 20160027307 A1
Abhyanker; Raj V. et al.
SHORT-TERM AUTOMOBILE RENTALS IN A GEO-SPATIAL ENVIRONMENT
US 20150248689 A1
Paul; Sunil et al.
SYSTEMS AND METHODS FOR PROVIDING TRANSPORTATION DISCOUNTS
US 20150206267 A1
Khanna; Jahan et al.
SYSTEMS AND METHODS FOR PROVIDING A TRANSPORTATION MARKETPLACE

Barreto; Amos et al.
INTELLIGENT QUEUING FOR USER SELECTION IN PROVIDING ON-DEMAND SERVICES
US 20150081362 A1
Chadwick; Stephen C. et al.
CONTEXT-AWARE DISTRIBUTIVE TAXI CAB DISPATCHING
US 20140365250 A1
IKEDA; Takuro et al.
TRANSPORTATION SERVICE RESERVATION METHOD AND APPARATUS
US 20140172727 A1
Abhyanker; Raj V. et al.
SHORT-TERM AUTOMOBILE RENTALS IN A GEO-SPATIAL ENVIRONMENT
US 20140074757 A1
De Gennaro; Steven V. et al.
ESTIMATING TAXI FARE
US 20140067436 A1
GODDARD; Matt et al.
SYSTEMS AND METHODS FOR DEMAND RESPONSE PAYMENT OPTIONS
US 20130246207 A1
Novak; Kevin Mark et al.
SYSTEM AND METHOD FOR DYNAMICALLY ADJUSTING PRICES FOR SERVICES
US 20100153279 A1
Zahn; Walter
SYSTEMS AND METHODS FOR GLOBAL TRANSPORTATION,VETTING, AND PAYMENT
US 20080277183 A1
Huang; Qingfeng et al.
System and method for security enhanced rideshare
US 10147325 B1
Copeland; Jennifer L. et al.
Customization of sharing of rides
US 9904900 B2
Cao; Raymond
Systems and methods for on-demand transportation
US 8554608 B1
O'Connor; James
Driver controlled automated taxi service and devices
US 5604676 A
Penzias; Arno A.
System and method for coordinating personal transportation


All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH M WAESCO/